Citation Nr: 0032028	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia with degenerative arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating action in 
which the RO denied an evaluation in excess of 10 percent for 
the veteran's service-connected chondromalacia of the left 
knee.  The veteran timely appealed to the Board

In March 1999, the Board remanded the issue to the RO for 
further development of the evidence.  After completion of the 
requested development, in March 2000, the RO confirmed and 
continued the 10 percent evaluation for chondromalacia of the 
left knee with degenerative arthritis.  

The veteran provided testimony at a hearing before an RO 
hearing officer in February 1996.  A transcript of the 
hearing is of record.  In her VA Form 9, Appeal to the Board, 
dated in February 1996, the veteran requested a hearing 
before a Veterans Law Judge.  In a signed statement received 
in November 1998, the veteran withdrew her request for such a 
hearing.  

Following the RO's July 31, 2000 notification that the claims 
file was being transferred to the Board, on October 30, 2000, 
the veteran submitted directly to the Board an additional VA 
outpatient treatment record for consideration, accompanied by 
a waiver of initial review by the RO.  This evidence is 
accepted for inclusion in the record before the Board.  See 
38 C.F.R. § 20.1304(c) (2000).     



FINDINGS OF FACT

The veteran's left knee disorder is manifested limitation of 
motion no greater than to 0 degrees (on extension) and to 110 
degrees (on flexion); some swelling and crepitus, mild 
fatigability; a complex tear of the posterior horn of the 
medial meniscus shown to result in no instability; and 
subjective complaints of pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, and 5262 (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a January 1992 rating action, the RO granted service 
connection for chondromalacia of the left knee and assigned a 
10 percent rating.  

The veteran filed a claim for an increased rating in May 
1995.

VA outpatient treatment records dated from January 1994 to 
June 1995 reveal that the veteran was seen on several 
occasions with left knee complaints.  In a January 1994 
treatment record, the veteran stated that he she slipped on 
ice and injured her knees.  Examination of the left knee 
revealed some effusion, no evidence of trauma, full range of 
motion, and no crepitus.  The impression was effusion of the 
left knee secondary to trauma.  In a February 1994 treatment 
record, the veteran complained of increased pain in the left 
knee.  The diagnosis was left knee effusion and medial 
collateral ligament sprain.  In a March 1994 treatment 
record, the veteran was seen for follow-up of his left knee 
injury.  Examination revealed no effusion, range of motion 
from 0 degrees to 120 degrees and slight discomfort to deep 
palpation.  The impression was healing medial collateral 
ligament.

A VA report of hospitalization dated in June 1995 revealed 
that the veteran underwent a left knee arthroscopy with 
subtotal medial meniscus resection and debridement of the 
chondromalacia.

On VA orthopedic examination in July 1995, the veteran 
complained of left knee pain, especially after the 
arthroscopic surgery.  She stated that prolonged walking and 
standing caused pain as well as bending and squatting.  
Examination of the left knee revealed mild global tenderness 
that was worse below the patella.  There was no swelling.  
The patella was mobile.  Extension was to 180 degrees.  
Flexion was to 110 degrees.  There was mild medial lateral 
collateral laxity.  The diagnosis was post operative left 
knee with medial meniscus repair and degenerative joint 
disease with mild ligamentous laxity of the medial lateral 
collateral ligaments.

In a July 1995 rating action, the RO confirmed and continued 
the 10 percent evaluation for the left knee chondromalacia.

In a July 1995 Worker's Compensation by the USPS, it was 
noted that the veteran could not resume her job as a mail 
carrier secondary to the degenerative changes in her left 
knee.  It was stated that stressing the left knee would cause 
the degenerative changes to progress further.  

In an August 1995 Medical Examination and Assessment by the 
USPS, it was noted that the veteran had injured her left leg 
while delivering mail.  The physician concluded that the 
veteran could not deliver mail due to the walking, standing, 
carrying, bending, and stooping that was required.  In 
addition, the physician assessed the veteran's left knee 
disorder as requiring "moderate risk/restriction."  
According to the report, the veteran would be medically 
qualified to perform essential functions of the position only 
if the above restrictions and limitations could be 
accommodated.  

During a February 1996 hearing before an RO hearing officer, 
the veteran testified that she reinjured her left knee in 
January 1994 as a mail carrier with the United States Postal 
Service (USPS).  She stated that as a result of her injury, 
she was not able to work as a mail carrier anymore.

On VA orthopedic examination in July 1996, the veteran 
complained of occasional pain in her left knee that was made 
worse by certain activities such as stair climbing, walking, 
and standing.  Examination of the left knee revealed that it 
was mildly tender.  There was no evidence of swelling.  
Patellar motion was intact.  Extension was to 0 degrees.  
Flexion was to 105 degrees.  There was no evidence of 
ligamentous laxity.  The diagnoses included post operative 
meniscus tear of the left knee with degenerative joint 
disease.   

Following initial appellate review in March 1999, the Board 
remanded the issue of an increased rating for left knee 
chondromalacia with degenerative changes to the RO for 
further development of the record.  In particular, the Board 
noted that the evidence of record was incomplete.  The 
veteran had alluded to records of medical treatment and other 
evidence pertinent to her claim that were not contained in 
the claims folder.  Thus, the RO was instructed to obtain all 
outstanding records of treatment from the VA Medical Center 
in Philadelphia, Pennsylvania, or from any other VA Medical 
Center, or other facility identified by the veteran.  The RO 
was also instructed to obtain the veteran's vocational 
rehabilitation folder and associate it with the claims 
folder.  Furthermore, the RO was requested to contact the 
State of Pennsylvania and request that that body furnish a 
copy of any pertinent records in its possession relating to 
any claim filed by the veteran for worker's compensation 
benefits.  Lastly, the RO was instructed, after completing 
the development requested, to review the veteran's claim with 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
consideration of whether separate evaluations for arthritis 
and instability were warranted.  Also, consideration of 
assignment of an extra-schedular rating was requested.

The RO requested VA outpatient treatment records.  Of the 
records received, a June 1999 physical therapy noted revealed 
that the veteran complained of left knee pain.  Upon 
evaluation, the veteran was found to full range of motion and 
5/5 strength in both lower extremities.  The knee ligaments 
were intact with some laxity in the left MCL.  
Anterior/posterior test was negative.  There was tenderness 
of the left knee joint line and over the left greater troch.  
The veteran reported feeling better with flexion movements 
and worse with extension movements.  The examiner noted that 
based on the evaluation, the veteran's symptoms appeared to 
be stemming from tight lumbar musculature.  The veteran was 
provided with lumbar stretching exercises and abdominal 
crunches.

Numerous records from the U.S. Department of Labor Employment 
Standards Relations, Office of Workers' Compensation reveal 
treatment for a low back injury and duplicate medical records 
of the veteran's left knee injury that were previously noted 
above.

The veteran's Vocational Rehabilitation Folder reflects that 
in a February 1996 report, the veteran was found generally 
feasible to participate in the vocational rehabilitation 
program.  In was noted, however, that the veteran's service 
connected left knee disorder (as well as a right knee 
disorder) did create impairments to employability.  It was 
noted that the veteran had functional limitations where she 
could not participate in employment that would require 
prolonged standing, walking, excessive carrying, bending, or 
stooping.  

The veteran was afforded a VA orthopedic examination in March 
2000.  She stated that she could walk approximately four or 
five blocks at which time her left knee starts bothering her.  
She could walk up a flight of steps with pain.  She had a 
brace that she used for her left knee to support it.  
Examination of the left knee revealed some mild swelling.  
Range of motion testing revealed extension to 0 degrees and 
flexion to 110 degrees.  There was no laxity of the joint, 
however, there was some crepitus felt on passive range of 
motion.  There was no instability of the left knee joint.  
The impression was degenerative joint disease, status post 
meniscus surgery, with restricted range of motion.  The 
examiner commented that there was no evidence of 
incoordination at this point.  He further stated that the 
veteran was prone for progression of this condition; however, 
he could not predict the amount of dysfunction in the future. 

In May 2000, the RO continued and confirmed the 10 percent 
rating for the veteran's service connected left knee 
chondromalacia with degenerative arthritis.  In denying the 
claim, the RO noted that separate evaluations for arthritis 
and instability were not warranted because instability was 
not shown.  The RO also concluded that the criteria for 
submission for assignment of an extra-schedular rating had 
not been met.

In October 2000, the Board received a July 2000 VA orthopedic 
progress note, reflecting the veteran's complaint of 
bilateral knee pain.  With regard to the left knee, the 
veteran reported that the left knee had been bothering her, 
with increasing pain at times.  She reported symptoms of 
occasional locking, maybe once a week.  Examination of the 
left knee revealed no effusion and normal alignment.  There 
was full range of motion that was essentially pain free 
throughout the arc of motion.  There was positive medial 
joint line tenderness.  There was negative lateral joint line 
tenderness.  McMurray's test was positive.  The knee was 
stable to anterior/posterior/varus/valgus stress.  There was 
no pain with patellar grinding.  An MRI of the left knee 
revealed a complex tear of the posterior horn of the medial 
meniscus.  No other ligamentous injuries were noted.  The 
impression included left knee status post meniscal repair 
with continued meniscal injury.       

II.  Analysis

The veteran contends that her left disability is more 
disabling than currently evaluated and should receive a 
higher evaluation.

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination; pertinent outpatient 
treatment records have been associated with the record; and 
the veteran presented testimony at a hearing.  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  Thus, the 
Board finds that the claim is ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities. 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Thus, when evaluating 
musculoskeletal disabilities evaluated on the basis of 
limitation of motion, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Historically, the veteran's service-connected left knee 
disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for "other" knee disability, to 
include recurrent subluxation or lateral instability.  The 
Board notes, however, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

As the above-cited medical evidence clearly indicates, the 
veteran's current primary left knee disability, status post 
meniscus surgery, is degenerative arthritis of the left knee 
resulting in limitation of motion.  Hence, the disability is 
now more appropriately evaluated as degenerative arthritis, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5260, for limitation of 
flexion of the leg, and Diagnostic Code 5261, for limitation 
of extension of the leg).  When, however, the limitation of 
motion of the speechify joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board notes that the evidence of record pertinent to the 
claim for an increased rating has consistently shown full 
extension and flexion of the left knee, with range of motion 
from 105 degrees to 140 degrees, although the left knee has 
exhibited some effusion, tenderness, mild swelling, and pain.  
VA examination of March 2000 revealed some mild swelling of 
the left knee with 0 degrees of extension and flexion to 110 
degrees.  While the veteran has complained of experiencing 
pain, there are no medical findings of weakness, or 
incoordination, although the March 2000 examiner indicated 
that there was mild fatigability of the left knee.  As noted 
in the examination report, the March 2000 examiner was unable 
to offer an opinion as to the extent of probable additional 
functional loss with use and during flare-ups.  

Considering the pertinent findings cited to above, the Board 
notes that, notwithstanding the veteran's complaints of pain, 
and the mild fatigability noted in March 2000, range of 
motion testing has revealed, at worse, no more than slight 
overall limitation of motion.  See 38 C.F.R. § 4.71, Plate II 
(2000) (defining standard or "normal" range of knee motion 
as from 0 degrees (on extension) to 140 degrees (on flexion).  
While this range of motion clearly does not meet the criteria 
for a compensable evaluation under either Diagnostic Code 
5260 or 5261 (requiring, for a 10 percent evaluation, 
evidence of flexion limited to 45 degrees, or extension 
limited to 10 degrees, respectively), the 10 percent 
evaluation assigned is consistent with the directives of 
Diagnostic Code 5003, for limited, albeit, noncompensable 
motion, manifested by, inter alia, pain and/ or swelling.  
See also 38 C.F.R. § 4.59 (noting that it is the intention of 
the rating schedule to prescribe at least the minimum 
evaluation for the joint for painful motion).  In so 
concluding, the Board has considered functional loss due to 
pain and other factors, consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca decision.  
 However, absent medical evidence greater limitation of 
motion than that shown in March 2000, there simply is not 
basis for assignment of a higher evaluation under Diagnostic 
Code 5260 or 5261.  

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for an evaluation in excess 
of the currently assigned 10 percent evaluation for the 
veteran's left knee disability.  The Board is cognizant that, 
as shown in July 2000, the veteran's disability includes a 
complex tear of the posterior horn of the medial meniscus.  
Even if, based on that finding, the disability was evaluated, 
alternatively, under Diagnostic Code 5259, for removal of 
semilunar cartilage, symptomatic, that diagnostic provides 
for no more that the currently assigned 10 percent 
evaluation.  Additionally, as there simply is no medical 
evidence of, or of disability comparable to, anklyosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula; no higher evaluation is assignable under 
Diagnostic Codes 5256, 5258, or 5262, respectively.  Further, 
notwithstanding the finding pertaining to the complex tear of 
the posterior horn of the medial meniscus of the left knee, 
such is not shown to result in instability.  In the absence 
of medical evidence of instability, there is no current basis 
either for evaluation of the disability, alternatively, under 
Diagnostic Code 5257, or for assigning a separate, additional 
rating, under the provisions of VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998), for arthritis and instability.  

Finally, the Board finds, as apparently did the RO (as 
reflected by its discussion of the applicable regulation in 
the May 2000 SSOC), that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (1999).  There is no showing that the 
veteran's chondromalacia of the left knee with degenerative 
arthritis has resulted in a marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); has necessitated frequent periods of 
hospitalization; or otherwise has been shown to render 
inadequate the applicable schedular criteria.  In the absence 
of evidence of such factors, the Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

On the basis of all the foregoing, the veteran's claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An evaluation in excess of 10 percent for service-connected 
left knee chondromalacia with degenerative arthritis is 
denied.



		
JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


